BUSSEY, Judge,
dissenting:
I must dissent to the reversal of appellant’s conviction for five reasons. First, I believe that appellant was properly apprised of the charge against him in the information. Second, the information does not restrict the acts of lewd molestation to only two acts in that the information states that the acts of lewd molestation occurred between February and June of 1983. Third, the appellant failed to designate the preliminary hearing transcript as part of the record, thereby, depriving this Court of the opportunity to review the testimony to determine if appellant was denied a preliminary hearing on the charge for which he was convicted. Fourth, the appellant did not object, at trial, to the victim’s testimony concerning the first incident of lewd molestation. Fifth, I believe that evidence against the appellant is clearly sufficient to sustain his conviction, and that it is obvious that a simple change in the order of the evidence would have completely eliminated appellant’s contention. I would affirm the judgment and sentence.